Citation Nr: 0402073	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-07 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought on 
appeal.


REMAND

At his March 2003 Central Office hearing, the veteran 
testified that while at Camp Lejuene he participated in a 
combat infiltration course in which he had to crawl through 
barbed wire for approximately 100 yards at which time live 
M60 machine gun fire was going over his head with live 
explosions going off on the sides in bunkers.  The veteran 
indicated he was in the Marines from 1971 to 1974.  

The veteran's DD 214 (Report of Separation from Active Duty) 
indicates that he had no foreign and/or sea service and his 
primary specialty was personnel clerk, his last assignment 
being at the Marine Corps Finance Center in Kansas City, 
Missouri.  The veteran's personnel records show that the 
veteran completed his basic clerical course at Parris, 
Island, South Carolina in January 1972.  

In correspondence received from the veteran by the RO in 
March 2001, the veteran indicated that he was at Camp 
Lejeune, North Carolina from November 5, 1971 to December 13, 
1971 with the 2nd ITBN, 1st ITR, MCB.  The veteran stated that 
he was required to crawl through a minefield of live bunker 
explosives and live M60 automatic round fire directly over 
his head every day for approximately five weeks, five days 
consecutively each week.  He indicated that he was told by 
his Sergeant that two marines had panicked in the previous 
week of the veteran's training during these exercises and had 
propped themselves up on their elbows instead of the required 
prone position and were accidentally killed by the live M60 
rounds which were constantly fired directly over their heads.

The RO did contact the Marine Corps concerning the veteran's 
alleged stressor.  The Assistant Head Records Correspondence 
Section Personnel Management Branch by direction of the 
Commandant of the Marine Corps responded in March 2001 that 
it was doubtful that the veteran was required to crawl 
through a mine field of live bunker explosives and live M60 
automatic fire for 100 yards every day for five weeks.  It 
was recommended that the Commanding Officer, School of 
Infantry at Camp Lejeune, N.C. be contacted in order to 
determine the training that the veteran underwent.  

A remand is necessary so that the RO can attempt to verify 
the veteran's alleged stressors with the Commanding Officer, 
School of Infantry at Camp Lejeune, N.C.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the file and 
prepare a summary of all of the veteran's 
claimed stressors and well as the 
veteran's unit while at Camp Lejeune and 
contact the Commanding Officer, School of 
Infantry at Camp Lejeune, North Carolina 
in order to determine the training that 
the veteran underwent while his was at 
Camp Lejeune.  That Office should be 
asked to provide any information that 
might corroborate the veteran's alleged 
stressors.  The RO should undertake any 
other steps it deems appropriate in 
attempting to verify the stressors.

2.  After completion of the foregoing, 
including any necessary follow-up 
actions, the RO should review the file 
and make a determination for the record 
as to whether the claimed stressor events 
for PTSD are reasonably corroborated by 
credible supporting evidence.

3.  If any claimed stressor event is 
found to be reasonably corroborated by 
credible supporting evidence, the veteran 
should undergo a VA psychiatric 
examination to clarify whether he has 
PTSD related to documented stressors 
during service.  The RO must specify for 
the examiner the stressor or stressors 
which it has determined that the veteran 
was exposed to in service, and the 
examiner must be instructed to consider 
only those stressors in determining 
whether the veteran has PTSD.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following questions and provide a 
full statement of the basis for the 
conclusions reached:

(a) Whether each documented stressor 
specified by the RO was of sufficient 
gravity to produce PTSD.

(b) Whether the diagnostic criteria found 
in DSM-IV to support a diagnosis of PTSD 
have been satisfied.

(c) Whether there is a link between the 
current symptomatology and the stressor 
or stressors in service whose existence 
has been confirmed by the RO.

4.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).











	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	D. P. HAVELKA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


